The court,
Waties, Johnson, Bast, and Trezevant, Justices,
(absent Grimke, J.,)
were of opinion, that the verdict, so far as it assessed damages for the value of the horse, was against evidence ; as the evidence seemed quite sufficient to prove that Chisolm had the bast right to the horse ; and they thought the presiding judge had charged the jury erroneously on this point, as the evidence on behalf of the defendant was sufficient ti} prove the horse to have been Chisolm’s by a prior title, which must be deemed good until rebutted by evidence on the part of the plaintiff. The court therefore granted a new trial, unless plaintiff would release the damages for the value of the horse. See 14 Vin. Abr. 592, et seq. as to releasing damages.
Note. In trespass the defendant may in all cases give evidence of title unte the generaHssue. 7 T. R. 354. 3 T. R. 403. *